Title: From George Washington to Richard Peters, 12 July 1777
From: Washington, George
To: Peters, Richard



Sir
Pompton Plains [N.J.] 12th July 1777

I am favd with yours of the 8th instant. I am as much at a loss as you can be to account for the complaint of the Northern Army for the want of Arms when it plainly appears that as many if not more new ones have been delivered than they have men in the feild, besides these, there must have been, or ought to have been, a considerable number of good old Arms belonging to the Continent. I believe the great sinking fund of our Arms is the carelessness of our Officers, and untill they attend more strictly to their duty, a set of Arms will be as necessary ⅌ Annum as a suit of Cloathes. I endeavour to remedy this evil as much as possible, by constant repetitions in general Orders to inspect the State of Arms and Accoutrements, by some I am obeyed, but by the greater Number, the thing is neglected in fact, and only a report made that it is done.
Nothing can be urged in excuse for such unsoldier like Behaviour, but the unsettled State which our Army has been in since the new formation; the Regiments have been drawn together by detachment, and are scarcely yet under any kind of Regulation, the Subalterns, whose particular Business it is to attend to the State of their Companies, are young in Office and ignorant of their duty, and the non commissioned Officers as you say, are as raw and unexperienced as the common Soldiers. I can only hope that time will make a reform in these Matters, and that our Army will be in fact as it is in name a regular one.
I have been as much surprized at the complaint for want of Cloaths for the Troops of some of the States as I have been at that of Arms. Massachusets has been loudest in their demands, and yet the Cloathier General assured me that upwards of four thousand Suits had been delivered to them. I cannot say much as to the other States, as I have not heard much on the Subject from them.
Genl Knox informs me that there are a considerable Number of Arms yet at Cambridge, but he does not know how many, perhaps they may make up the deficiency that you say are not accounted for. They are ordered to Brookfeild, as it was not thought expedient to keep too many at one place.
As Matters have turned out at Ticonderoga, it is happy that neither

Arms or Cloaths were sent forward as they would probably have shared the same Fate with the other Stores at that post. I have given Congress all the information that I have recd relative to that unlucky Affair and to my letter to them I refer the Board. I am &c.

P.S. I mentioned in some of my former letters either to the Board of War or Congress the absolute Necessity which there was of putting all military Stores under the direction of, and subject in their distribution to the order of the Board of War or some one person. Otherwise, while the different States, and Officers commanding separate departments and at separate posts, undertake to draw by their own authority, nothing but confusion can ensue. Each will take care to supply its own wants fully, without paying any regard to the general demand. By a Resolve of Congress the direction of military Stores of all kinds was vested in me, but I find that some of the States have notwithstanding stopped quantities of Cloathing which were allotted to others, and officers commanding in separate departments have drawn what Arms and other Things they thought proper. The Resolve above mentioned is not therefore competent to the purpose, and I would recommend it to the Board to apply for another calculated to answer the end more fully.

